Citation Nr: 0116668	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disability manifested 
by rectal bleeding.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1991 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran filed a notice of 
disagreement with the denials of service connection for an 
eye condition, rectal bleeding, and a left shoulder injury, 
which were denied as not well grounded.  Although the RO 
granted service connection for a scar as a residual of the 
excision of a cyst from the chest, the veteran disagreed with 
the assignment of a zero percent evaluation.  This evaluation 
was increased to 10 percent in an August 1997 rating 
decision.  In September 1997, the veteran filed a substantive 
appeal identifying the issues on appeal as service connection 
for a left shoulder injury and rectal bleeding.  In a July 
2000 rating decision, service connection was granted for a 
left shoulder rotator cuff tear.  Therefore, the benefit 
sought on appeal to the Board, i.e., service connection, was 
granted ending that appeal.  See Holland v. Gober, 10 Vet. 
App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The only remaining perfected issue on appeal is 
entitlement to service connection for rectal bleeding.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
service connection for rectal bleeding.

2.  The service medical records show no complaints or 
findings of rectal bleeding or of underlying pathology.   

3.  The veteran claims that he has had rectal bleeding during 
and since service.  This is unsupported by laboratory test 
results or other objective findings and no underlying 
pathology has been documented.  




CONCLUSION OF LAW

The veteran does not have a disability manifested by rectal 
bleeding that was incurred in or aggravated by service.  38 
U.S.C.A. 1110 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's anus and rectum were evaluated as normal on 
examination at entry into service in March 1991.  The service 
medical records reflect that he was seen on numerous 
occasions for various reasons but the records reflect no 
complaints or findings of rectal bleeding or of relevant 
abnormalities during service.  There is no report of 
examination at separation.

At a July 1996 VA examination, the examiner noted that the 
anal sphincter was tight and tender at the 7 o'clock position 
and that the veteran "probably" had a fissure in ano.  The 
examiner noted that although the veteran complained of rectal 
bleeding, there were no abnormal signs now.  Two stool 
samples were negative for occult blood. 

The RO denied service connection for rectal bleeding in 
January 1997.  In the veteran's notice of disagreement with 
that decision, he stated that rectal bleeding was still 
present.  In his September 1997 substantive appeal, the 
veteran stated that he was never given a final examination 
prior to his discharge.  "I had requested this [examination] 
but was denied and told I could go to the VA."  He stated 
that he had noticed the rectal bleeding just before his 
separation from service. 

In June 1999, the veteran submitted a lay statement from a 
M.H., who identified himself as a former Army officer and 
supervisor of the veteran during his time of service from 
1994 to 1995.  He wrote that during the veteran's closing 
weeks in the military he was denied a visit to the medical 
clinic to finish his outprocessing physical examination.  The 
veteran reportedly had expressed concern that many of his 
injuries and treatment were not documented, and had made a 
reference to bloody stools.  

In September 2000, the veteran was provided an examination of 
the anus and rectum.  The claims file was reviewed by the 
examiner who noted that the examination was to determine if 
there was a fistula in ano.  The veteran related that he 
developed hematochezia in about 1992, but was not seen for 
it.  Currently, he stated, it occurred with almost every 
bowel movement.  Physical examination of the rectum showed no 
obvious fistula, and no obvious bleeding.  On attempt at a 
digital rectal examination, the veteran had significant pain, 
and the examiner noted that he might have a fistula 
internally or an internal hemorrhoid.  No abnormalities were 
visible grossly with the partial digital entry into the 
rectum.  A stool sample was obtained which was negative for 
occult blood.  The assessment was recurrent hematochezia.  
The examiner indicated that a gastroenterology evaluation 
would be requested so that adequate endoscopy could be done 
to determine the cause of the hematochezia.  Although the 
procedure was scheduled, the veteran failed to report for the 
examination.  

Relevant Law

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Analysis - Notice and Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In this case the RO provided the veteran a copy of the 
relevant rating decision, statement of the case and 
supplemental statement of the case, all of which apprised him 
of the information and evidence necessary to substantiate his 
claim.  Although the RO wrote to the veteran and asked for 
copies of all records of private treatment, the veteran has 
indicated that he has not received any treatment for his 
complaints of rectal bleeding.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In this case, the 
veteran underwent VA compensation examinations in July 1996 
and September 2000.  The reports have been obtained and are 
associated with the claims folder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

As noted, the veteran was afforded two VA examinations, and 
although he was scheduled for a gastroenterology examination 
in October 2000 to determine the etiology of any bleeding, a 
nursing note shows that he failed to report for the 
examination.  A letter was mailed to the veteran requesting 
rescheduling to which there has been no response.  A 
Supplemental Statement of the Case was mailed to the veteran 
in December 2000 explaining that, when an examination is 
scheduled in conjunction with an original claim for 
compensation, and entitlement cannot be established without a 
current VA examination, if the veteran fails to appear 
without good cause, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2000).

The December 2000 Supplemental Statement of the Case also 
informed the veteran that the law had been changed, and it 
was no longer required that a claim be "well-grounded" 
before VA would assist in developing claims.  The RO 
reevaluated the veteran's claim on the merits and provided 
him another opportunity to submit evidence in support of his 
claim.  

Further, in a February 2001 letter from the RO, the veteran 
was notified of the specific provisions of the Veterans 
Claims Assistance Act of 2000.  The veteran was notified of 
the evidence VA had obtained, told what evidence was needed 
to complete his claim, and informed of the assistance VA 
would provide in developing the claim.  He was also given 
another opportunity to reschedule the gastrointestinal 
examination.  As no response was received within 60 days, his 
claim was forwarded to the Board for appellate review. 

The Board is satisfied that the RO has met the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 and that all relevant facts have been adequately 
developed to the extent possible.  No further assistance to 
the veteran is necessary to comply with notice and duty to 
assist requirements mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Analysis - Service Connection

The veteran has claimed that service connection should be 
awarded for a disability manifested by rectal bleeding.  
However, his claim is unsupported by any evidence other than 
his own contentions and the statement from a fellow 
serviceman.  There is no medical evidence whatsoever 
confirming rectal bleeding either during or since service nor 
is there competent evidence establishing that he has an 
underlying disorder that would cause bleeding.  Additionally, 
the history given by the veteran on this matter has been 
inconsistent.  In his substantive appeal of September 1997, 
he stated that the bleeding had been noticed just before his 
discharge from service, which was in October 1995.  However, 
he told a VA examiner that the bleeding had been present 
since 1992, approximately a three year discrepancy.    

Although an anal fistula or internal hemorrhoid was suspected 
on VA examination, this was never confirmed due to the 
veteran's failure to report for a gastroenterology 
examination, which might have shown the existence of a 
disorder causing the claimed bleeding.  Although the veteran 
and his fellow serviceman are competent to report observation 
of frank blood, the veteran's claim that it has persisted is 
capable of medical substantiation.  However, when fecal blood 
studies were performed by VA, they were negative and the 
veteran has not submitted or identified any medical evidence 
corroborating rectal bleeding (or any pathology that would 
cause bleeding) during or since service.  

Lacking medical confirmation of rectal bleeding and/or some 
service related disease or injury causing such bleeding, it 
must be concluded that the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for a disability manifested 
by rectal bleeding is denied


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

